W. SHARP, Judge.
We affirm the trial court’s summary denial of Betz’ motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. The trial court properly sentenced Betz to consecutive sentences, which combined together fell within the sentencing guidelines range. See Branam v. State, 554 So.2d 512 (Fla.1990). Further, Betz’ claim that there was no factual basis for this plea with regard to counts four and six1 is refuted by the attached excerpt of the probable cause affidavit in this case, which reflects Betz confessed to the commission of these offenses after receiving Miranda2 warnings.
AFFIRMED.
GRIFFIN, C.J., and THOMPSON, J„ concur.

. Grand theft and criminal mischief, respectively. § 812.014 & 806.13, Fla. Stat. (1995).


. Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).